122 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Michael LEHR, Plaintiff-Appellant,v.Pete WILSON, Governor of the State of California;  JamesGomez, Director of the California Dept. ofCorrections;  Manuel Guaderrama,Commissioner, Board of PrisonTerms, Defendants-Appellees.
No. 96-56391.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 3, 1997.

Appeal from the United States District Court for the Southern District of California Marilyn L. Huff, District Judge, Presiding
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
John Michael Lehr, a California state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action alleging constitutional violations relating to the denial of his parole.  The only claim over which we have jurisdiction is the district court's denial of Lehr's motion for an extension of time to file a notice of appeal.  See Fed.  R.App. P. 4.  We review for an abuse of discretion the district court's denial of this motion, see Pratt v. McCarthy, 850 F.2d 590, 591 (9th Cir.1988), and we affirm.


3
In his motion for an extension of time to file a notice of appeal, Lehr provides no reason as to why he was unable to file a timely notice.  Accordingly, we cannot conclude that the district court abused its discretion by denying the motion.  See id.


4
Alternatively, Lehr sought a stay of the action while he pursued his petition for habeas corpus in state court.  The district court did not abuse its discretion by declining to stay the action.  See Edwards v. Balisok, 117 S.Ct. 1584, 1589 (1997).1

AFFIRMED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We decline to address Lehr's motion for a preliminary injunction because it raises issues not raised before the district court.  See International Union of Bricklayers & Allied Craftsman Local Union No. 20 v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985)


2
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Star. 1321 (1996), to this appeal